        UNITED STATES DISTRICT COURT
      MIDDLE DISTRICT OF PENNSYLVANIA
             SCRANTON DIVISION




Bethany LaSpina, on behalf of               Case No. 3:18-cv-02018-MEM
herself and all others similarly
situated,

                    Plaintiff,

v.                                          Second Amended Complaint—
                                            Class Action
SEIU Pennsylvania State
Council; SEIU Local 668; SEIU
Healthcare PA; SEIU Local
32BJ; Pennsylvania Joint Board
of Workers United;
Lackawanna County Library
System; Scranton Public
Library,

                    Defendants


     Bethany LaSpina is a former member of SEIU Local 668. She brings this

class action on behalf of herself and others similarly situated, seeking redress

for the defendants’ past and ongoing violations of her constitutionally pro-

tected rights. The defendants violated Ms. LaSpina’s rights and the rights of

her fellow class members by establishing an “agency shop,” where Ms.

LaSpina and her fellow employees were compelled to pay money to SEIU lo-

cals as a condition of their employment. And SEIU Local 668 and Ms.



plaintiff’s second amended class-action complaint                     Page 1 of 22
LaSpina’s employer continued to violate Ms. LaSpina’s rights by diverting

union dues from her paycheck—even after she clearly and unequivocally com-

municated to the union and her employer that she wanted to terminate her

union membership and halt the payroll deduction of union-related fees—stop-
ping only after Ms. LaSpina sued to enforce her constitutional right to with-

draw from union membership.

    Ms. LaSpina sues on behalf of two separate classes. The first class consists
of all public employees who were forced to pay money to affiliates of SEIU

Pennsylvania against their will as a condition of employment. Before the Su-

preme Court’s ruling in Janus v. AFSCME Council 31, 138 S. Ct. 2448 (2018),

Ms. LaSpina and her fellow class members were compelled to choose between

joining an SEIU local and paying full membership dues, or declining union

membership and paying a slightly reduced amount to the union in “fair share

fees.” See 71 Pa. Stat. § 575(b)–(c) (attached as Exhibit 1). Ms. LaSpina sues

on behalf of all public employees who were compelled to subsidize SEIU Penn-

sylvania or its affiliates against their will on account of this unconstitutional

agency-shop arrangement. The class includes: (1) employees who refused to

join the union and paid “fair share fees”; (2) employees who joined the union

because they were never informed of their constitutional right to decline union

membership and pay a reduced amount in “fair share fees”; and (3) employ-

ees who reluctantly joined an SEIU local but who never would have joined or

paid any money to the union had they not been compelled to work in an un-

constitutional agency shop. Ms. LaSpina seeks a refund of all money that the


plaintiff’s second amended class-action complaint                     Page 2 of 22
class members unwillingly paid to these SEIU Locals as a condition of their

employment—regardless of whether a class member retained or resigned his

union membership.

    The second class consists of all employees in bargaining units represented
by affiliates of SEIU Pennsylvania who: (1) want to resign their union mem-

bership and terminate financial support of the union; (2) would choose to

leave the union and terminate financial support if they were fully informed of
their constitutional right to do so; or (3) would decline to opt in to union mem-

bership by providing “clear and affirmative assent” if they were fully informed

of their constitutional rights under Janus. Some of these class members have

already tried to quit the union and halt union-related payroll deductions but

have been thwarted from doing so by the union. And all of these class members

have been subjected to union-related payroll deductions that they have not

knowingly and freely consented to. Ms. LaSpina is seeking injunctive relief on

behalf of this class, and she asks the Court to enjoin SEIU Pennsylvania and

its affiliates from taking money from any public employee until the union ob-

tains a freely given and fully informed waiver of the employee’s constitutional

rights under Janus.

                   JURISDICTION AND VENUE

   1. The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28

U.S.C. § 1343, and 28 U.S.C. § 1367.

   2. Venue is proper because at least one defendant resides or has its offices

located in this judicial district. See 28 U.S.C. § 1391(b)(2).


plaintiff’s second amended class-action complaint                     Page 3 of 22
                                  PARTIES

   3. Plaintiff Bethany LaSpina resides in Lackawanna County, Pennsylva-

nia.

   4. Defendant SEIU Pennsylvania State Council is a labor union whose of-
fices are located at 1500 North Second Street, Suite 11, Harrisburg, Pennsyl-

vania 17102. SEIU Pennsylvania State Council coordinates and unifies the col-

lective political, administrative, and communication structures of all SEIU lo-
cals and districts throughout Pennsylvania. For simplicity and ease of exposi-

tion, we will refer to this defendant as “SEIU Pennsylvania” in our court fil-

ings.

   5. Defendant SEIU Local 668 is a local union affiliated with SEIU Penn-

sylvania. Its offices are located at 2589 Interstate Drive, Harrisburg, Pennsyl-

vania 17110.

   6. Defendant SEIU Healthcare PA is a local union affiliated with SEIU

Pennsylvania. Its offices are located at 1500 North Second Street, Harrisburg,

Pennsylvania 17102.

   7. Defendant SEIU Local 32BJ is a local union affiliated with SEIU Penn-

sylvania. Its offices are located at 1515 Market Street, 10th Floor, Philadelphia,

Pennsylvania 19102.

   8. Defendant Pennsylvania Joint Board of Workers United is a local union

affiliated with SEIU Pennsylvania. Its offices are located at 1017 Hamilton

Street, Allentown, Pennsylvania 18101.




plaintiff’s second amended class-action complaint                      Page 4 of 22
   9. Defendant Lackwanna County Library System is a political subdivision

of the Commonwealth of Pennsylvania. Its offices are located at 520 Vine

Street, Scranton, Pennsylvania, 18509.

   10. Defendant Scranton Public Library (also known as the Albright Memo-
rial Library) is a member library of the Lackawanna County Library System. It

is located at 500 Vine Street, Scranton, PA 18509.

                                  FACTS
   11. Plaintiff Bethany LaSpina is employed by the Lackawanna County

Library System, and she currently works at the Scranton Public Library. She

has worked for the Library System as a full-time employee since 2015.

   12. Ms. LaSpina worked in an “agency shop,” where she was forced to pay

money to SEIU Local 668 as a condition of her employment.

   13. Ms. LaSpina opposed and continues to oppose paying money to SEIU

Local 668, because she disapproves of the union’s political advocacy and col-

lective-bargaining activities, as well as the excessive salaries that the union

pays to its leaders. Nevertheless, Ms. LaSpina enrolled and remained in the

union because she was instructed to fill out a union-membership form at her

job orientation, and she was never informed nor made aware of her right to

refuse union membership and pay a reduced amount in “fair share fees.”

   14. Ms. LaSpina would never have joined the union had she known that

she had a right to refuse union membership. Had Ms. LaSpina been informed

of her right to decline union membership and pay “fair share fees,” she would




plaintiff’s second amended class-action complaint                    Page 5 of 22
have chosen that option. But at no point did the union or Ms. LaSpina’s em-

ployer disclose that this option was available.

     15. On November 16, 2016, Ms. LaSpina sent an e-mail to Ann Buntz, the

library’s human resources officer, and asked whether union membership was
compulsory. Ms. Buntz wrote back on November 14, 2016, and incorrectly

told Ms. LaSpina that “[t]he union dues are mandatory by law.” See Exhibit

2.
     16. Ms. LaSpina’s union membership was caused by a union and employer

that induced her to believe that she had no choice but to join as a condition of

her employment, and that refused to inform her of her right to eschew union

membership and pay a reduced amount in “fair share fees.” The union has

never obtained Ms. LaSpina’s freely given and fully informed consent to union

membership, and it has never obtained her freely given and fully informed

consent to pay union membership dues.

     17. After the Supreme Court’s ruling in Janus, Ms. LaSpina resigned her

union membership and demanded that SEIU Local 668 stop taking money

from her paycheck. On August 20, 2018, Ms. LaSpina mailed a letter to SEIU

Local 668 and to her employer’s human resource department that stated: “I

am immediately terminating my membership in the union and all its affiliates

and revoking any previous dues authorization, check off, or continuing mem-

bership form that I may have signed.” See Exhibit 3.

     18. SEIU Local 668, however, continued to collect dues from Ms.

LaSpina’s paycheck, in contradiction of her clear and explicit instructions.


plaintiff’s second amended class-action complaint                    Page 6 of 22
Mr. LaSpina’s paycheck of October 12, 2018, still had money deducted for

union dues—nearly two months after she had informed the union and her em-

ployer that she had resigned her union membership.

   19. Other public-employee unions affiliated with SEIU Pennsylvania, in-
cluding defendants SEIU Healthcare PA, SEIU Local 32BJ, and Pennsylvania

Joint Board of Workers United, enforced unconstitutional agency shops be-

fore the Supreme Court’s ruling in Janus and violated the constitutional rights
of the plaintiff class members by tapping their paychecks against their will.

       COUNT 1: UNCONSTITUTIONAL AGENCY SHOP

   20. The compelled subsidy that Ms. LaSpina and her fellow class members

were forced to pay to SEIU Pennsylvania and its affiliates violated their con-

stitutional rights—regardless of whether they chose to remain in the union

and pay full membership dues or resign their membership and pay “fair share

fees.” See Janus v. AFSCME Council 31, 138 S. Ct. 2448 (2018). Anyone who

was forced to pay money to these unions against their will has suffered a con-

stitutional injury.

   21. The Supreme Court’s ruling in Janus is retroactive. See Harper v. Vir-

ginia Dep’t of Taxation, 509 U.S. 86, 96 (1993) (“[A] rule of federal law, once

announced and applied to the parties to the controversy, must be given full

retroactive effect by all courts adjudicating federal law.”).

   22. SEIU Pennsylvania and its affiliates, as well as Lackawanna County Li-

brary System and Scranton Public Library, were acting under color of state law

by imposing these mandatory union payments on Ms. LaSpina and her fellow


plaintiff’s second amended class-action complaint                     Page 7 of 22
class members. See 71 Pa. Stat. § 575(b)–(c) (attached as Exhibit 1); Lugar v.

Edmondson Oil Co., 457 U.S. 922 (1982).

   23. Ms. LaSpina and her fellow class members are therefore entitled to a

refund of the money that was forcibly taken from them in violation of their
constitutionally protected rights. Indeed, the text of 42 U.S.C. § 1983 compels

this result. See 42 U.S.C. § 1983.

   24. The affirmative defense of qualified immunity is unavailable to county
and municipal entities. See Owen v. City of Independence, 445 U.S. 622 (1980).

The defense of qualified immunity is likewise inapplicable to private entities

such as labor unions. See Wyatt v. Cole, 504 U.S. 158, 161 (1992).

   25. Even if the union defendants could attempt to assert an affirmative

defense such as qualified immunity or “good faith,” those defenses can pro-

vide immunity only from money damages, and they do not confer immunity

when a plaintiff seeks equitable monetary relief such as backpay, restitution,

or unjust enrichment, which Ms. LaSpina and her fellow class members are

asserting here. See Wood v. Strickland, 420 U.S. 308, 315 n.6 (1975), overruled

in part on other grounds, Harlow v. Fitzgerald, 457 U.S. 800 (1982)

(“[I]mmunity from damages does not ordinarily bar equitable relief as well.”).

   26. Finally, even if this Court were to allow the union defendants to assert

a “good faith” defense to Ms. LaSpina’s section 1983 claims, the unions must

still show that they complied with pre-Janus case law before they can escape

liability under section 1983. See Abood v. Detroit Board of Education, 431 U.S.

209, 239–40 (1977). Under Abood, public-employee unions were permitted to


plaintiff’s second amended class-action complaint                    Page 8 of 22
require non-members to pay only for union activities that were non-ideologi-

cal, and they were forbidden to require an employee to “contribute to the sup-

port of an ideological cause he may oppose as a condition of holding a job.”

Abood, 431 U.S. at 235; see also Otto v. Pa. State Educ. Ass’n–NEA, 330 F.3d
125, 128 (3d Cir. 2003). So the union defendants must, at the very least, prove

that they complied with Abood and pre-Janus court rulings before they can es-

tablish a “good faith” defense under section 1983.
   27. The union defendants and their leadership expected the Supreme

Court to overrule Abood in Janus, so the unions cannot assert that they acted

in accordance with a subjective “good faith” belief that the Supreme Court

would approve the legality of their actions. This factual contention is likely to

have evidentiary support after a reasonable opportunity for further investiga-

tion or discovery.

   28. SEIU Pennsylvania and its affiliates have committed the torts of con-

version and trespass to chattels by confiscating money belonging to Ms.

LaSpina and her fellow class members against their will, and they are liable to

refund this money in an action for tort, replevin, restitution, unjust enrich-

ment, and any other state-law cause of action that offers relief for this unlawful

confiscation of their wages. SEIU Pennsylvania and its affiliates cannot defend

their tortious behavior by relying on 71 Pa. Stat. § 575, because the statute is

unconstitutional and unconstitutional statutes cannot confer immunity on tor-

tious conduct. See Norton v. Shelby County, 118 U.S. 425, 442 (1886) (“[A]n

unconstitutional act is not a law; it confers no rights; it imposes no duties; it


plaintiff’s second amended class-action complaint                      Page 9 of 22
affords no protection; it creates no office; it is, in legal contemplation, as in-

operative as though it had never been passed.”).

   29. Ms. LaSpina is suing on behalf of all public employees who were com-

pelled to subsidize SEIU Pennsylvania or its affiliates against their will. The
class includes: (1) employees who refused to join the union and paid “fair

share fees”; (2) employees who joined the union because they were never in-

formed of their constitutional right to decline union membership and pay a
reduced amount in “fair share fees”; and (3) employees who knew of their

constitutional right to decline union membership but reluctantly joined the

union only because they would have been compelled to pay “fair share fees”

had they quit, and who decided that the difference between full membership

dues and “fair share fees” would not be worth the loss of their vote and voice

in collective-bargaining matters.

   30. Ms. LaSpina is seeking a refund for all class members in the amount

they were forced to pay to affiliates of SEIU Pennsylvania in violation of the

Constitution.

   31. Defendants Lackawanna County Library System and Scranton Public

Library are jointly and severally liable for money that was diverted from the

paychecks of their employees in violation of their constitutional rights.

   32. SEIU Pennsylvania is liable to return any money that was unconstitu-

tionally seized from Ms. LaSpina or her fellow class members and transferred

to SEIU Pennsylvania.




plaintiff’s second amended class-action complaint                     Page 10 of 22
   33. Ms. LaSpina and her fellow class members have Article III standing to

bring these claims. They have suffered injury in fact because they were forced

to pay money to the union defendants as a condition of her employment. The

injury was caused by the unconstitutional behavior of the defendants, and the
injury will be redressed by a refund of the money that the union defendants

unconstitutionally extracted from Ms. LaSpina and her fellow class members.

COUNT 2: UNCONSTITUTIONAL GARNISHMENT OF WAGES
   34. After Ms. LaSpina had informed the union and her employer that she

had resigned her union membership, the payroll deductions of union dues con-

tinued to be taken from her paycheck.

   35. The refusal to promptly honor Ms. LaSpina’s resignation and the con-

tinued garnishment of Ms. LaSpina’s wages violated the Speech Clause and

the Supreme Court’s ruling in Janus. Janus holds that public-employee un-

ions are forbidden to collect money from a nonmember’s wages unless the em-

ployee “clearly and affirmatively consent[s] before any money is taken.” Ja-

nus, 138 S. Ct. at 2486. Ms. LaSpina ceased to be a member of SEIU Local 668

and its affiliates when she mailed her resignation letter on August 20, 2018.

After Ms. LaSpina quit the union, the defendants were forbidden to divert her

wages to the union unless they secured Ms. LaSpina’s clear, affirmative, and

freely given consent in advance.

   36. SEIU Local 668 and/or Ms. LaSpina’s employer was committing the

torts of conversion and trespass to chattels by continuing to divert money from

Ms. LaSpina’s paycheck against her clear and explicit instructions.


plaintiff’s second amended class-action complaint                   Page 11 of 22
   37. Ms. LaSpina brings this particular claim as an individual, although she

may amend her complaint and ask to represent a class if discovery reveals that

affiliates of SEIU Pennsylvania have refused to honor resignation letters from

other public employees.
COUNT 3: FAILURE TO SECURE FREELY GIVEN CONSENT

   38. There is an additional problem with the union’s garnishment of Ms.

LaSpina’s wages: Ms. LaSpina has never provided a freely given and fully in-
formed waiver of her constitutional right to withhold money from the union.

A public employee’s waiver of constitutional rights cannot be presumed, and

any such waiver must be “freely given and shown by ‘clear and compelling’

evidence.” Janus, 138 S. Ct. at 2486. A waiver of Janus rights must also be

fully informed. See id. (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938),

which states that “[a] waiver is ordinarily an intentional relinquishment or

abandonment of a known right or privilege.” (emphasis added)); see also Brady

v. United States, 397 U.S. 742, 748 (1970) (“Waivers of constitutional rights

not only must be voluntary but must be knowing, intelligent acts done with

sufficient awareness of the relevant circumstances and likely conse-

quences.”). Neither SEIU Local 668 nor Ms. LaSpina’s employer has ever

informed her that she has a constitutional right to decline union membership,

and the union and employer must inform public employees of their constitu-

tional rights and obtain a freely given waiver of those rights before they can

divert union fees from their paychecks.




plaintiff’s second amended class-action complaint                  Page 12 of 22
   39. The Court should enjoin SEIU Local 668 and all affiliates of SEIU

Pennsylvania from taking money from Ms. LaSpina’s paycheck or any other

employee’s paycheck until the employee signs a written waiver that: (a) post-

dates the Supreme Court’s ruling in Janus and (b) shows that the employee
knowingly and freely waived his constitutional right to resign from union

membership and withhold payments to the union.

   40. The Court should enjoin the Lackawanna County Library System and
Scranton Public Library from diverting union fees from Ms. LaSpina’s

paycheck or from any other employee’s paycheck until the employee signs the

written waiver described in paragraph 39.

   41. Ms. LaSpina is suing on behalf of all employees in bargaining units rep-

resented by SEIU Pennsylvania or its affiliates who: (1) want to resign their

union membership and terminate financial support of the union; or (2) would

choose to leave the union and terminate financial support if they were fully

informed of their constitutional right to do so; or (3) would decline to opt in

to union membership by providing “clear and affirmative assent” if they were

fully informed of their constitutional rights under Janus. The class includes

anyone who comes within the class definition at any time before the conclu-

sion of this action.

   42. Ms. LaSpina has Article III standing to bring these claims. She has suf-

fered injury in fact because the union and/or her employer were diverting

money from her paycheck without obtaining her freely given and fully in-

formed consent. These injuries are caused by the unconstitutional behavior of


plaintiff’s second amended class-action complaint                   Page 13 of 22
the defendants, and the injury will be redressed by an injunction that bars the

collection of membership dues from any employee who has not knowingly and

voluntarily waived his constitutional right to withhold payments from the un-

ion.
                  CLASS ACTION ALLEGATIONS

   43. Ms. LaSpina sues on behalf of two separate classes. The first class con-

sists of all public employees who were compelled to subsidize SEIU Pennsyl-
vania or its affiliates against their will as a condition of their employment. See

paragraph 29. The second class consists of all employees in bargaining units

represented by SEIU Pennsylvania or its affiliates who: (1) want to resign their

union membership and terminate financial support of the union; or (2) would

choose to leave the union and terminate financial support if they were fully

informed of their constitutional right to do so; or (3) would decline to opt in

to union membership by providing “clear and affirmative assent” if they were

fully informed of their constitutional rights under Janus. See paragraph 41.

   44. Each of these classes is certifiable under Fed. R. Civ. P. 23(b)(1)(A),

(b)(1)(B), (b)(2), and (b)(3).

   45. The number of persons in each of these classes makes joinder of the

individual class members impractical. SEIU Local 668 alone represents

20,000 workers; if only 1% of them oppose the forced payment of union fees,

that would easily clear the numerosity threshold of Rule 23(a)(1). See In re

Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410, 426 (3d




plaintiff’s second amended class-action complaint                     Page 14 of 22
Cir. 2016) (“[N]umerosity is generally satisfied if there are more than 40 class

members.”).

   46. There are numerous questions of law common to each class. In the first

class, common questions of law include:

      a. Whether Ms. LaSpina and her fellow class members can re-
      cover the forced payments they made to SEIU Pennsylvania or
      its affiliates before the Supreme Court’s ruling in Janus;

      b. Whether the union defendants can assert a “good faith” de-
      fense for their pre-Janus conduct;

      c. Whether and to what extent any statute of limitations might
      limit the class members’ recovery.
   47. In the second class, common questions of law include:

      a. Whether the union defendants violate the Constitution by col-
      lecting union dues from employees who have never given their
      fully informed and freely given consent to union membership;

      b. Whether the union has any legal defense for collecting union
      dues from employees who have never given their fully informed
      and freely given consent to union membership.
   48. Ms. LaSpina’s claims are typical of the other class members. In the first

class, Ms. LaSpina and her fellow class members were all forced to pay money

to affiliates of SEIU Pennsylvania as a condition of employment, in violation

of their constitutional rights under Janus. In the second class, Ms. LaSpina




plaintiff’s second amended class-action complaint                   Page 15 of 22
and her fellow class members have been subjected to union-related payroll de-

ductions to which they have not provided their fully informed and freely given

consent.

   49. Ms. LaSpina adequately represents the interests of her fellow class
members, and she has no interests antagonistic to either of the classes. Ms.

LaSpina seeks to maximize recovery for herself and her fellow class mem-

bers—a goal shared by all members of the classes—and there are no conflicts
between Ms. LaSpina and the other class members.

   50. Each of the proposed classes qualifies for certification under Rule

23(b)(3), because the common issues of law predominate over the questions

affecting individual members, and a class action is superior means of resolving

the common legal questions because all class members are subjected to the

same violation of their constitutional rights, and the amount of money involved

in each individual’s claim would make it burdensome for class members to

maintain separate actions.

                            CAUSES OF ACTION

   51. Ms. LaSpina and her fellow class members are suing the defendants

under 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. § 2201,

each of which supplies a cause of action for the individual and class-wide relief

that they are requesting.

   52. Ms. LaSpina and her fellow class members are also suing the defend-

ants under the state-law torts of conversion, trespass to chattels, replevin, res-




plaintiff’s second amended class-action complaint                     Page 16 of 22
titution, unjust unenrichment, and any other state-law cause of action that of-

fers relief for this unlawful seizure of their personal property. Ms. LaSpina

invokes the supplemental jurisdiction of this court over these pendent state-

law claims. See 28 U.S.C. § 1367.
                       DEMAND FOR RELIEF

   53. Ms. LaSpina respectfully requests that the court:

        a.    certify a plaintiff class of all public employees who were com-
              pelled to subsidize SEIU Pennsylvania or its affiliates against

              their will because of the union’s unconstitutional agency-shop

              arrangements;

        b.    certify a separate plaintiff class of all employees in bargaining

              units represented by SEIU Pennsylvania or its affiliates who: (1)

              want to resign their union membership and terminate financial

              support of the union; or (2) would choose to leave the union

              and terminate financial support if they were fully informed of

              their constitutional right to do so; or (3) would decline to opt in

              to union membership by providing “clear and affirmative as-

              sent” if they were fully informed of their constitutional rights

              under Janus;

        c.    declare that the defendants violated the constitutional rights of

              Ms. LaSpina and her fellow class members by forcing them to

              pay money to a public-employee union as a condition of their

              employment;


plaintiff’s second amended class-action complaint                    Page 17 of 22
        d.    declare that the defendants violated state tort law by garnishing

              and redirecting the wages of Ms. LaSpina and her fellow class

              members without obtaining their freely given and fully in-

              formed consent, and that any federal or state law or collective-
              bargaining agreement that purports to override these protec-

              tions of state tort law is unconstitutional and without legal ef-

              fect;
        e.    declare 71 Pa. Stat. § 575(b)–(c) unconstitutional because they

              allow public-employee unions to extract compelled payments

              from nonmembers as a condition of their employment, and per-

              manently enjoin the defendants from enforcing an agency shop

              or entering into any collective-bargaining that establishes an

              agency shop;

        f.    order SEIU Pennsylvania and its affiliates to refund to every

              class member the money that they were compelled to pay to the

              union as a condition of their employment, along with pre-judg-

              ment and post-judgment interest;

        g.    hold the Lackawanna County Library System and Scranton

              Public Library jointly and severally liable for the money that was

              diverted from the paychecks of Ms. LaSpina and her fellow li-

              brary employees in violation of their constitutional rights;

        h.    declare that SEIU Local 668 and/or the Lackawanna County

              Library System and Scranton Public Library violated Ms.


plaintiff’s second amended class-action complaint                   Page 18 of 22
              LaSpina’s constitutional rights by taking union membership

              dues from her paycheck after she had resigned her membership

              and clearly instructed the union and her employer to halt the

              payroll deductions of union-related fees;
        i.    declare that SEIU Local 668 and/or the Lackawanna County

              Library System and Scranton Public Library violated state tort

              law by garnishing and redirecting Ms. LaSpina’s wages in defi-
              ance of her instructions and without first obtaining her fully in-

              formed and freely given consent;

        j.    order the union defendants to refund all union-related fees that

              they took or re-directed from Ms. LaSpina and any other em-

              ployee who had previously announced their resignation from

              the union, along with pre-judgment and post-judgment;

        k.    order the defendants to immediately honor and enforce a public

              employee’s decision to resign from the union and withdraw fi-

              nancial support, regardless of the time of year that the decision

              is made and regardless of any law or previous agreement that

              purports to limit the employee’s ability to halt the payment of

              union-related fees;

        l.    declare that the defendants are violating the Constitution by

              taking union-related fees from the paycheck of any public em-

              ployee who has not executed a freely given and fully informed

              waiver of his constitutional rights under Janus;


plaintiff’s second amended class-action complaint                   Page 19 of 22
        m.    permanently enjoin the defendants, along with their officers,

              agents, servants, employees, attorneys, and any other person or

              entity in active concert or participation with them, from de-

              ducting union membership dues or other union-related fees
              from the paychecks of public employees unless and until that

              employee provides written consent to those payroll deductions

              that post-dates the Supreme Court’s ruling in Janus and that
              includes the following language: “I understand that I am not

              required to join the union or pay money to the union as a con-

              dition of my employment. I further understand that a have a

              constitutional right to withhold all monetary payments to the

              union simply by resigning my union membership, and I under-

              stand that the union owes me a duty of fair representation re-

              gardless of whether I remain a member of the union or give

              money to the union. Nevertheless, I am freely choosing to

              waive my constitutional rights under the Supreme Court’s rul-

              ing in Janus v. American Federation of State, County, and Munic-

              ipal Employees, Council 31, 138 S. Ct. 2448 (2018), and I know-

              ingly and freely consent to union membership and to the payroll

              deduction of union membership dues. I understand that I may

              revoke my consent to the payroll deductions of union member-

              ship dues at any time by notifying my employer’s payroll de-

              partment in person, in writing, or over e-mail.”


plaintiff’s second amended class-action complaint                  Page 20 of 22
        n.    award costs and attorneys’ fees under 42 U.S.C. § 1988;

        o.    grant all other relief that the Court may deem just, proper, or

              equitable.

                                        Respectfully submitted.

                                         /s/ Edmond R. Shinn
Jonathan F. Mitchell*                   Edmond R. Shinn
PA Bar No. 91505                        PA Bar No. 312306
Mitchell Law PLLC                       Law Offices of Edmond R. Shinn
106 East Sixth Street, Suite 900        7032 Lafayette Avenue
Austin, Texas 78701                     Fort Washington, PA 19034
(512) 686-3940 (phone)                  (610) 308-6544 (phone)
(512) 686-3941 (fax)                    (888) 237-8686 (fax)
jonathan@mitchell.law                   eshinn@erslawfirm.com

Talcott J. Franklin*                    Walter S. Zimolong III**
Shannon W. Conway*                      PA Bar No. 89151
Talcott Franklin P.C.                   Zimolong, LLC
1920 McKinney Avenue, 7th Floor         P.O. Box 552
Dallas, Texas 75201                     Villanova, PA 19085
(214) 642-9191                          (215) 665-0842
(214) 709-6180                          wally@zimolonglaw.com
tal@talcottfranklin.com
sconway@talcottfranklin.com             ** pro hac vice application
                                        forthcoming
* admitted pro hac vice
                                        Counsel for Plaintiff
Dated: October 18, 2018                 and the Proposed Classes




plaintiff’s second amended class-action complaint                     Page 21 of 22
                    CERTIFICATE OF SERVICE
   I certify that on January 28, 2019, I served this document through

CM/ECF upon:

Scott A. Kronland                       Bruce M. Ludwig
P. Casey Pitts                          Lauren M. Hoye
Altshuler Berzon LLP                    Willig, Williams & Davidson
177 Post Street, Suite 300              1845 Walnut Street, 24th Floor
San Francisco, California 94108         Philadelphia, Pennsylvania 19103
(415) 421-7151                          (215) 656-3600
skronland@altber.com                    bludwig@wwdlaw.com
cpitts@altber.com                       lhoye@wwdlaw.com

Martin W. Milz                          Counsel for SEIU Healthcare PA
Samuel L. Spear
Spear Wilderman, P.C.                   Katchen Locke
230 South Broad Street, 14th Floor      Associate General Counsel
Philadelphia, Pennsylvania 19102        SEIU Local 32BJ
(215) 732-0101                          25 West 18th Street
mmilz@spearwilderman.com                New York, New York 10011
sspear@spearwilderman.com               (212) 539-2941
                                        klocke@seiu32bj.org
Counsel for Defendants SEIU Local
32BJ,                               Counsel for Defendant SEIU Local
SEIU Pennsylvania State Council and 32BJ
Pennsylvania Joint Board of Workers
United



                                       /s/ Jonathan F. Mitchell
                                       Jonathan F. Mitchell
                                       Counsel for Plaintiff
                                       and the Proposed Classes




plaintiff’s second amended class-action complaint                 Page 22 of 22
